Name: 2004/375/EC: Commission Decision of 20 April 2004 amending Decision 2003/526/EC as regards the inclusion of Slovakia amongst the Member States to which certain disease control measures apply with regard to classical swine fever (Text with EEA relevance) (notified under document number C(2004) 1389)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2004-04-23

 Important legal notice|32004D03752004/375/EC: Commission Decision of 20 April 2004 amending Decision 2003/526/EC as regards the inclusion of Slovakia amongst the Member States to which certain disease control measures apply with regard to classical swine fever (Text with EEA relevance) (notified under document number C(2004) 1389) Official Journal L 118 , 23/04/2004 P. 0072 - 0075Commission Decisionof 20 April 2004amending Decision 2003/526/EC as regards the inclusion of Slovakia amongst the Member States to which certain disease control measures apply with regard to classical swine fever(notified under document number C(2004) 1389)(Text with EEA relevance)(2004/375/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof,Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia(1), and in particular Article 57 thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(2), and in particular Article 10(4) thereof,Whereas:(1) In response to classical swine fever in certain bordering parts of Member States, the Commission has adopted, inter alia, Decision 2003/526/EC(3) which established some additional disease control measures concerning that disease.(2) The occurrence of classical swine fever in feral pigs in certain areas of Slovakia makes Community measures necessary as regards this new Member State. Those measures should take into account that the concerned areas of Slovakia are not bordering infected areas of other Member States.(3) The measures laid down in this Decision should apply without prejudice to the eradication plan to be implemented in the classical swine fever infected area of Slovakia pursuant to Article 16 of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(4).(4) In the light of the current disease situation in Slovakia, it is appropriate to include Slovakia amongst the Member States to which certain disease control measures apply with regard to classical swine fever.(5) Decision 2003/526/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/526/EC is amended as follows:1. in Article 2(1), the introductory phrase is replaced by the following:"1. Germany, France, Luxembourg and Slovakia (hereinafter: 'the Member States concerned') shall ensure that no pigs are dispatched from those Member States unless the pigs:"2. in Article 6(1), the introductory phrase is replaced by the following:"1. By way of derogation from Article 1(1) and subject to the approval of the Member State of destination, Germany, France, and Luxembourg may authorise the dispatch of pigs proceeding from holdings located within the areas listed in part I of the Annex to other holdings or to slaughterhouses located within the areas listed in part I of the Annex of another Member State, provided that the pigs come from a holding where:"3. the Annex is replaced by the text Annex to this Decision.Article 2This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 236, 23.9.2003, p. 33.(2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14).(3) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2004/283/EC (OJ L 90, 27.3.2004, p. 70).(4) OJ L 316, 1.12.2001, p. 5.ANNEX"ANNEXPART IAreas of Germany, France and Luxembourg referred to in Articles 2, 3, 5, 6, 7 and 81. Germany:A. North Rhine-Westphalia:- in the Kreis Euskirchen: the gemeinde Schleiden, Dahlem, Blankenheim, Bad Muenstereifel, Euskirchen, Hellenthal, Kall; Mechernich, Nettersheim and Zuelpich;- In the Kreis Rhein-Sieg:, the gemeinde Rheinbach, Swisttal and Meckenheim;- City of Aachen;- in the Kreis Aachen: Monschau, Stollberg, Simmerath and Roetgen;- in the Kreis Dueren: Heimbach, Nideggen, Huertgenwald and Langerwehe.B. Rhineland-Palatinate:- the Kreise: Ahrweiler, Bad DÃ ¼rkheim, Bernkastel-Wittlich, Bitburg-PrÃ ¼m, Cochem-Zell, Daun, Donnersbergkreis and SÃ ¼dliche WeinstraÃ e;- in the Kreis Trier-Saarburg: the area east of the river Saar;- in the Kreis Mayen-Koblenz: the area west of the river Rhein;- the Cities of: Alzey, Landau, Kaiserslautern, Neustadt an der WeinstraÃ e, Pirmasens, Speyer and Trier;- in the City of Koblenz: the area west of the river Rhein;- in the Kreis Birkenfeld: the gemeinde Baumholder and TruppenÃ ¼bungsplatz Baumholder, Birkenfeld, Rhaunen; in the gemeinde Herrstein: the municipalities Allenbach, Bruchweiler, Kempfeld, Langweiler, Sensweiler and Wirschweiler;- in the Kreis Rhein-HunsrÃ ¼ck-Kreis: the gemeinde Boppard, Verbandsgemeinde Emmelshausen, Kastellaun, Kirchberg; in the gemeinde RheinbÃ ¶llen: the municipalities Benzweiler, Kisselbach, Liebshausen and Steinbach; the gemeinde Simmern and St. Goar-Oberwesel;- in the Kreis Alzey-Worms: the municipalities Stein-Bockenheim, Wonsheim, Siefersheim, WÃ ¶llstein, Gumbsheim, Eckelsheim, Wendelsheim, Nieder-Wiesen, Nack, Erbes-BÃ ¼desheim, Flonheim, Bornheim, Lonsheim, Bermersheim vor der HÃ ¶he, Albig, Bechenheim, Offenheim, Mauchenheim, Freimersheim, Wahlheim, Kettenheim, Esselborn, Dintesheim, Flomborn, Eppelsheim, Ober-FlÃ ¶rsheim, Hangen-Weisheim, Gundersheim, Bermersheim, Gundheim, Framersheim, Gau-Heppenheim the gemeinde Monsheim and Alzey;- in the Kreis Bad Kreuznach: the municipalities Becherbach, Reiffelbach, Schmittweiler, Callbach, Meisenheim, Breitenheim, Rehborn, Lettweiler, Odernheim a. Glan, Oberhausen a. d. Nahe, Duchroth, Hallgarten, Feilbingert, HochstÃ ¤tten, Niederhausen, Norheim, Bad MÃ ¼nster a. Stein-Ebernburg, Altenbamberg, FÃ ¼rfeld, Tiefenthal, Neu-Bamberg and Frei-Laubersheim;- in the Kreis Germersheim: the gemeinde Lingenfeld, Bellheim and Germersheim;- in the Kreis Kaiserslautern: the gemeinde Weilerbach, Otterbach, Otterberg, Enkenbach-Alsenborn, Hochspeyer, Kaiserslautern-SÃ ¼d, Landstuhl, BruchmÃ ¼hlbach-Miesau; the municipalities HÃ ¼tschenhausen, Ramstein-Miesenbach, Steinwenden and Kottweiler-Schwanden;- in the Kreis Kusel: the municipalities Odenbach, Adenbach, Cronenberg, Ginsweiler, HohenÃ ¶llen, Lohnweiler, Heinzenhausen, Nussbach, Reipoltskirchen, Hefersweiler, Relsberg, EinÃ ¶llen, Oberweiler-Tiefenbach, Wolfstein, Kreimbach-Kaulbach, Rutsweiler a.d. Lauter, Rothselberg, Jettenbach and Bosenbach;- in the Kreis Ludwigshafen: the gemeinde Dudenhofen, Waldsee, BÃ ¶hl-Iggelheim, Schifferstadt, RÃ ¶merberg and Altrip;- in the Kreis SÃ ¼dwestpfalz: the gemeinde Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land, Thaleischweiler-FrÃ ¶schen; the municipalities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach.C. Saarland:- in the Kreis Merzig-Wadern: the gemeinde Mettlach, Merzig, Beckingen, Losheim, Weiskirchen and Wadern;- in the Kreis Saarlouis: the gemeinde Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz and Saarlouis;- in the Kreis Sankt Wendel: the gemeinde Nonnweiler, Nohfelden and Tholey.2. France:- the territory of the department Moselle located: (i) north of the river Moselle from the town of Thionville until the border of Luxembourg; and (ii) east of the motorway A31 from the city of Thionville until the border with Luxembourg;- the territory of the department Bas-Rhine and Moselle located: "-Western of the road D 264 from the border with Germany at Wissembourg to Soultz sous forÃ ªts; northern of the road D 28 from Soultz sous forÃ ªts to Reichshoffen (the whole territory of the Municipality of Reichshoffen is included in in the area); eastern of the road D 62 from Reichshoffen to Bitche and then eatern of the raod D 35 from Bitche to the border with Germany (in Ohrenthal); southern of the border with Germany from Ohrenthal to Wissembourg."3. Luxembourg: the whole territory of Luxembourg.PART IIAreas of Slovakia referred to in Articles 2, 3, 5, 7 and 8The District Veterinary and Food Administrations (DVFA) of Trnava (comprising Piestany, Hlohovec and Trnava districts); Levice (comprising Levice district); Nitra (comprising Nitra and ZlatÃ © Moravce districts); Topolcany (comprising Topolcany district); NovÃ © Mesto nad VÃ ¡hom (comprising NovÃ © Mesto nad VÃ ¡hom district); TrencÃ ­n (comprising TrencÃ ­n and BÃ ¡novce nad Bebravou districts) Prievidza (comprising Prievidza and PartizÃ ¡nske districts); PÃ ºchov (comprising PÃ ºchov and Ilava districts); Ziar nad Hronom (comprising Ziar nad Hronom, Zarnovica and BanskÃ ¡ Stiavnica districts); Zvolen (comprising Zvolen and Detva districts); BanskÃ ¡ Bystrica (comprising BanskÃ ¡ Bystrica and Brezno districts)."